Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "or third clamp member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim is dependent to claim 4 and the third clamp member is not established until claim 5.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher (US Patent 5,490,693).

Regarding claim 1. As shown below Fisher discloses a lock device for a pipe coupling and a valve coupling part, the lock device for achieving prevention of looseness of a coupling part formed of a screwed member and a screwing member side comprising: 

    PNG
    media_image1.png
    785
    1032
    media_image1.png
    Greyscale




Regarding claim 2. The lock device for the pipe coupling and the valve coupling part according to claim 1, comprising: a first clamp member attached to an outer circumferential side of a male nut (as shown above some surfaces of first clamp member contact the outer surfaces of the male nut)of a piped and connected coupling; a second clamp member attached to an outer circumferential side of a female nut (As shown above at least some of the surfaces of the second clamp member contact the outer surfaces of the female nut); and the screw member  ( as shown above)for fastening the first clamp member and the second clamp member, wherein by fastening of the first clamp member and the second clamp member, the coupling is fixed to the coupling part while the force is applied to a direction of additionally fastening the coupling.

Regarding claim 3. The lock device for the pipe coupling and the valve coupling part according to claim 2, wherein the first clamp member is provided with parallel engaging 

Regarding claim 4. The lock device for the pipe coupling and the valve coupling part according to claim 2, wherein with a screw hole or an insertion hole formed in the first clamp member and a screw hole or an insertion hole formed in the second clamp member, fastening can be made by the screw member in an inserted state. ( as shown above insertion hole sexist in both member through which a screw is inserted)

Regarding claim 10. The lock device for the pipe coupling and the valve coupling part according to claim 4, wherein the screw hole is a female-screw barrel part integrally provided to the first clamp member ( as shown above insertion hole sexist in both member through which a screw is inserted) in first and second clamp members)or the third clamp member.


Regarding claim 12.  The lock device for the pipe coupling and the valve coupling part according to claim 3, wherein with a screw hole or an insertion hole formed in the first clamp member and a screw hole or an insertion hole formed in the second clamp member, fastening can be made by the screw member in an inserted state( as shown above insertion hole sexist in both member through which a screw is inserted)

Allowable Subject Matter
Claims 5-9, 11 and 13-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.